Appeal by the defendant from a judgment of the County Court, Dutchess County (Traficanti, J.), rendered March 16, 1984, convicting him of attempted criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Hillery, J.), without a hearing, of the defendant’s application to suppress physical evidence.
Ordered that the judgment is affirmed.
The People’s contention that, by pleading guilty, the defendant waived his right to appellate review of the denial of his motion to suppress physical evidence is without merit (CPL 710.70 [2]). Also without merit is the contention that the defendant otherwise failed to preserve for appellate review (see, CPL 710.70 [3]) his claim that the seizure and search of a bag he dropped during his initially successful flight from police was an unlawful one (cf., People v Howard, 50 NY2d 583, cert denied 449 US 1023).
The defendant’s written application, to suppress physical evidence based on the testimony adduced at a Wade hearing already conducted, was opposed by the People and was denied without a further hearing (cf., People v Martin, 50 NY2d 1029; People v Tutt, 38 NY2d 1011). That application was properly denied on the merits (CPL 710.60 [1], [3]). The evidence adduced at the Wade hearing makes clear that defendant’s attempt to discard evidence was not a direct result of precipitous, unlawful police action (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.